Exhibit 10.15

COMCAST-NBCUNIVERSAL

2011 EMPLOYEE STOCK PURCHASE PLAN

 

1. Purpose.

COMCAST CORPORATION, a Pennsylvania corporation, hereby amends and restates the
Comcast-NBCUniversal 2011 Employee Stock Purchase Plan (the “Plan”). The Plan is
intended to encourage and facilitate the purchase of shares of common stock of
Comcast Corporation by Eligible Employees of NBCUniversal and any Participating
Companies, thereby providing such Eligible Employees with a personal stake in
the Company and a long-range inducement to remain in the employ of NBCUniversal
and Participating Companies. It is the intention of the Company that the Plan
not qualify as an “employee stock purchase plan” within the meaning of section
423 of the Code.

 

2. Definitions.

(a) “Account” means a bookkeeping account established by the Committee on behalf
of a Participant to hold Payroll Deductions.

(b) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(c) “Board” means the Board of Directors of the Company.

(d) “Brokerage Account” means the brokerage account established under the Plan
by the Company for each Participant, to which Shares purchased under the Plan
shall be credited.

(e) “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Comcast Group” means the Company and any Affiliate of the Company.

(h) “Committee” means the Compensation Committee of the Board or its delegate.

(i) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.



--------------------------------------------------------------------------------

(j) “Compensation” means an Eligible Employee’s wages as reported on Form W-2
(i.e., wages as defined in section 3401(a) of the Code and all other payments of
compensation for which the Participating Company is required to furnish the
employee a written statement under sections 6041(d) and 6051(a)(3) of the Code)
from a Participating Company, reduced by reimbursements or other expense
allowances, fringe benefits (cash and non-cash), moving expenses, deferred
compensation, and welfare benefits, but including salary reduction contributions
and elective contributions that are not includible in gross income under
sections 125 or 402(a)(8) of the Code.

(k) “Effective Date” means the effective date referenced in Paragraph 15.

(l) “Election Form” means the written or electronic form acceptable to the
Committee which an Eligible Employee shall use to make an election to purchase
Shares through Payroll Deductions pursuant to the Plan.

(m) “Eligible Employee” means an Employee who is not an Ineligible Employee.

(n) “Eligible Employer” means NBCUniversal and any Subsidiary of NBCUniversal
other than:

(1) a Subsidiary that is organized under the laws of a jurisdiction outside of
the United States of America, other than a Subsidiary referenced pursuant to
Section 2(p)(1)(iii); or

(2) except as otherwise provided by the Committee, a Subsidiary that is a
“Participating Company” as defined in the Comcast Corporation 2002 Employee
Stock Purchase Plan.

(o) “Employee” means any employee who is employed by a Participating Company and
designated on the books and records of such Participating Company as an
employee, provided that the term “Employee” shall not include:

(1) an individual covered by a collective bargaining agreement, unless such
agreement specifically provides for participation hereunder;

(2) except as otherwise provided by Paragraph 2(q)(1)(iii), an individual who is
not on a United States employee payroll of a Participating Company or an
individual with respect to whom the Participating Company does not report such
individual’s compensation as wages on Form W-2;

(3) an individual who has entered into an agreement with a Participating Company
which excludes such individual from participation in employee benefit plans of a
Participating Company (whether or not such individual is treated or classified
as an employee for certain specified purposes that do not include eligibility to
participate in the Plan); and

 

-2-



--------------------------------------------------------------------------------

(4) an individual who is not classified by the Participating Company as an
employee, even if such individual is retroactively re-characterized as an
employee by a third party or a Participating Company.

(p) “Fair Market Value” means the closing price per Share on the principal
national securities exchange on which the Shares are listed or admitted to
trading or, if not listed or traded on any such exchange, on the National Market
System of the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), or if not listed or traded on any such exchange or system,
the fair market value as reasonably determined by the Board or the Committee,
which determination shall be conclusive.

(q) “Ineligible Employee” means:

(1) For an employee of any Participating Employer other than Universal Orlando,
an Employee who, as of an Offering Commencement Date:

i. has been continuously employed by the Comcast Group on a full-time basis for
less than 90 days;

ii. has been continuously employed by the Comcast Group on a part-time basis for
less than one year;

iii. except as otherwise provided by the Committee, an employee who is
(i) employed by a Subsidiary that is organized under the laws of a jurisdiction
outside of the United States of America or (ii) whose principal work location is
outside of the United States; or

iv. is an individual whose employment is classified by the Participating Company
to which such individual is employed as an internship, or as “temporary” or
“intermittent,” all in accordance with uniformly applied personnel policies.

For purposes of this Paragraph 2(q)(1), an employee is employed on a part-time
basis if the Employee customarily works less than 20 hours per week. For
purposes of this Paragraph 2(q), an Employee is employed on a full-time basis if
the Employee customarily works 20 or more hours per week.

(2) For an employee of Universal Orlando, an employee who, as of an Offering
Commencement Date:

i. has been continuously employed by the Comcast Group on a full-time basis for
less than 90 days;

ii. has been continuously employed by the Comcast Group on a part-time basis for
less than one year;

iii. except as otherwise provided by the Committee, an employee who is
(i) employed by a Subsidiary that is organized under the laws of a jurisdiction
outside of the United States of America or (ii) whose principal work location is
outside of the United States; or

 

-3-



--------------------------------------------------------------------------------

iv. is an individual whose employment is classified by the Participating Company
to which such individual is employed as an internship, or as “temporary,”
“intermittent” or “seasonal,” all in accordance with uniformly applied personnel
policies.

For purposes of this Paragraph 2(q)(2), an employee is employed on a part-time
basis if Universal Orlando has classified the Employee as a “Casual Employee.”
For purposes of this Paragraph 2(q)(2) an Employee is employed on a full-time
basis if Universal Orlando has classified the Employee as a Regular Employee.

(r) “NBCUniversal” means NBCUniversal, LLC, a Delaware limited liability
company.

(s) “Offering” means an offering of Shares by the Company to Eligible Employees
pursuant to the Plan.

(t) “Offering Commencement Date” means the first day of each
January 1, April 1, July 1 and October 1 beginning on or after July 1, 2011
until the Plan Termination Date.

(u) “Offering Period” means the period extending from an Offering Commencement
Date through the following Offering Termination Date.

(v) “Offering Termination Date” means the last day of each March, June,
September and December following an Offering Commencement Date, or such other
Offering Termination Date established in connection with a Terminating Event.

(w) “Participant” means an Eligible Employee who has timely delivered an
Election Form to the Committee in accordance with procedures established by the
Committee.

(x) “Participating Company” means all Eligible Employers except such Eligible
Employers as may be designated for exclusion by the Board or the Committee from
time to time. Notwithstanding the foregoing, the Board or the Committee may
delegate its authority to exclude an Eligible Employer from being a
Participating Company under this Paragraph 2(x) to an officer of the Company or
committee of two or more officers of the Company.

(y) “Payroll Deductions” means amounts withheld from a Participant’s
Compensation pursuant to the Plan, as described in Paragraph 5.

(z) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(aa) “Plan” means the Comcast-NBCUniversal 2011 Employee Stock Purchase Plan, as
set forth in this document, and as may be amended from time to time.

(bb) “Plan Termination Date” means the earliest of:

(1) the Offering Termination Date for the Offering in which the maximum number
of Shares specified in Paragraph 9 have been issued pursuant to the Plan; or

 

-4-



--------------------------------------------------------------------------------

(2) the date as of which the Board or the Committee chooses to terminate the
Plan as provided in Paragraph 14.

(cc) “Purchase Price” means 85 percent of the lesser of: (1) the Fair Market
Value per Share on the Offering Commencement Date, or if such date is not a
trading day, then on the next trading day thereafter or (2) the Fair Market
Value per Share on the Offering Termination Date, or if such date is not a
trading day, then on the trading day immediately preceding the Offering
Termination Date.

(dd) “Shares” means shares of Comcast Corporation Class A Common Stock, par
value $0.01.

(ee) “Subsidiary” means any Affiliate of NBCUniversal that is controlled by
NBCUniversal.

(ff) “Successor-in-Interest” means the Participant’s executor or administrator,
or such other person or entity to which the Participant’s rights under the Plan
shall have passed by will or the laws of descent and distribution.

(gg) “Terminating Event” means any of the following events:

(1) the liquidation of the Company; or

(2) a Change of Control.

(hh) “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

(ii) “Termination Form” means the written or electronic form acceptable to the
Committee which an Employee shall use to discontinue participation during an
Offering Period pursuant to Paragraph 7(b).

(jj) “Universal Orlando” means Universal City Development Partners, Ltd. and its
subsidiaries.

 

3. Eligibility and Participation.

(a) Eligibility. Except to the extent participation is restricted under
Paragraph 3(b), each Eligible Employee shall be eligible to participate in the
Plan.

(b) Restrictions on Participation. Notwithstanding any provisions of the Plan to
the contrary, no Employee shall be eligible to purchase Shares in an Offering to
the extent that a purchase would permit such Employee’s rights to purchase stock
under this Plan, after taking into account such Employee’s purchases under the
Comcast Corporation 2002 Employee Stock Purchase Plan, if any, to accrue at a
rate which exceeds $25,000 in fair market value (as determined on the same basis
as if this Plan were subject to section 423(b)(8) of the Code) for each calendar
year in which such right to purchase Shares is outstanding.

 

-5-



--------------------------------------------------------------------------------

(c) Commencement of Participation. An Eligible Employee shall become a
Participant by completing an Election Form and filing it with the Committee on
or before the 15th day of the month immediately preceding the Offering
Commencement Date for the first Offering to which such Election Form applies.
Payroll Deductions for a Participant shall commence on the first payroll period
ending after the applicable Offering Commencement Date when his or her
authorization for Payroll Deductions becomes effective, and shall end on the
Plan Termination Date, unless sooner terminated by the Participant pursuant to
Paragraph 7(b).

 

4. Shares Per Offering.

The Plan shall be implemented by a series of Offerings that shall commence after
Offerings have been authorized by the Board or the Committee, and terminate on
the Plan Termination Date. Offerings shall be made with respect to Compensation
accumulated during each Offering Period for the period commencing with the first
day of the first Offering Period (when such Offering Period is authorized by the
Board or the Committee) and ending with the Plan Termination Date. Shares
available for any Offering shall be the difference between the maximum number of
Shares that may be issued under the Plan, as determined pursuant to Paragraph
9(a), for all of the Offerings, less the actual number of Shares purchased by
Participants pursuant to prior Offerings, provided that the maximum number of
Shares subject to purchase by any Participant for any Offering Period shall not
exceed 1,500. If the total number of Shares subject to purchase under the Plan
on any Offering Termination Date exceeds the maximum number of Shares available,
the Board or the Committee shall make a pro rata allocation of Shares available
for delivery and distribution in as nearly a uniform manner as practicable, and
as it shall determine to be fair and equitable, and the unapplied Account
balances shall be returned to Participants as soon as practicable following the
Offering Termination Date.

 

5. Payroll Deductions.

(a) Amount of Payroll Deductions. On the Election Form, an Eligible Employee may
elect to have Payroll Deductions of not more than 10 percent of Compensation
earned for each payroll period ending within the Offering Period, subject to the
limitation that the maximum amount of Payroll Deductions for any Eligible
Employee for any calendar year (including, for this purpose, any payroll
deductions for such calendar year pursuant to the Comcast Corporation 2002
Employee Stock Purchase Plan, if any) shall not exceed $21,250, or, with respect
to Participants whose compensation is denominated in currency other than United
States dollars, if any, the equivalent amount as denominated in such local
currency, as determined by the Committee.

(b) Participants’ Accounts. All Payroll Deductions with respect to a Participant
pursuant to Paragraph 5(a) shall be credited to the Participant’s Account under
the Plan.

(c) Changes in Payroll Deductions. A Participant may discontinue Payroll
Deductions during an Offering Period by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering. No other change can be made during an Offering, including, but not
limited to, changes in the amount of Payroll

 

-6-



--------------------------------------------------------------------------------

Deductions for such Offering. A Participant may change the amount of Payroll
Deductions for subsequent Offerings by giving written notice (or notice in
another form pursuant to procedures established by the Committee) of such change
to the Committee on or before the 15th day of the month immediately preceding
the Offering Commencement Date for the Offering for which such change is
effective.

 

6. Purchase of Shares.

(a) In General. On each Offering Termination Date, each Participant shall be
deemed to have purchased a number of whole Shares equal to the quotient obtained
by dividing the balance credited to the Participant’s Account as of the Offering
Termination Date, by the Purchase Price, rounded to the next lowest whole Share.
Shares deemed purchased by a Participant under the Plan (net of Shares withheld
under Paragraph 11) shall be credited to the Participant’s Brokerage Account as
soon as practicable following the Offering Termination Date.

(b) Terminating Events. The Company shall give Participants at least 30 days’
notice (or, if not practicable, such shorter notice as may be reasonably
practicable) prior to the anticipated date of the consummation of a Terminating
Event. The 20th day following the issuance of such notice by the Company (or
such earlier date as the Board or the Committee may reasonably determine) shall
constitute the Offering Termination Date for any outstanding Offering.

(c) Fractional Shares and Participant Refunds. Fractional Shares shall not be
issued under the Plan. Amounts credited to an Account remaining after the
application of such Account to the purchase of Shares for any Offering Period,
including amounts that remain credited to an Account after the application of
the limit described in Paragraph 3(b), shall, to the extent not applied to pay
withholding taxes under Paragraph 11, be:

(1) credited to the Participant’s Account for the next succeeding Offering,
provided that the Participant continues to be an Eligible Employee and elects to
participate in such next succeeding Offering; or

(2) returned to the Participant as soon as practicable following the Offering
Termination Date, without interest, if the Participant is not an Eligible
Employee for the next succeeding Offering, or if the Participant fails to elect
to participate in such next succeeding Offering.

(d) Transferability of Rights to Purchase Shares. No right to purchase Shares
pursuant to the Plan shall be transferable other than by will or by the laws of
descent and distribution, and no such right to purchase Shares pursuant to the
Plan shall be exercisable during the Participant’s lifetime other than by the
Participant.

 

7. Termination of Participation.

(a) Account. Except as provided in Paragraph 7(c), no amounts shall be
distributed from Participants’ Accounts during an Offering Period.

 

-7-



--------------------------------------------------------------------------------

(b) Suspension of Participation. A Participant may discontinue Payroll
Deductions during an Offering Period by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering, provided that a Participant’s Payroll Deductions shall be discontinued
to the extent required in connection with a Participant’s hardship withdrawal
under the rules of the NBCUniversal Capital Accumulation Plan, the Comcast
Corporation Retirement-Investment Plan or any other plan, program or arrangement
pursuant to which discontinuance of contributions to the Plan may be required in
connection with a Participant’s hardship withdrawal. All amounts credited to
such Participant’s Account shall be applied to the purchase of Shares pursuant
to Paragraph 6. A Participant who discontinues Payroll Deductions during an
Offering Period by providing a Termination Form shall be eligible to participate
in the Offering next following the date on which the Participant delivers the
Termination Form to the Committee. A Participant (other than a Participant whose
payroll is administered by Universal Orlando) whose Payroll Deductions are
suspended during an Offering Period because of a hardship withdrawal under the
rules of the NBCUniversal Capital Accumulation Plan, the Comcast Corporation
Retirement-Investment Plan or any other plan, program or arrangement pursuant to
which discontinuance of contributions to the Plan may be required in connection
with a Participant’s hardship withdrawal shall automatically resume Payroll
Deductions at the rate in effect immediately before the suspension for the next
Offering Period that commences after the conclusion of the suspension, unless
the Participant elects otherwise.

(c) Termination of Employment. Upon termination of a Participant’s employment
for any reason, all amounts credited to such Participant’s Account shall be
returned to the Participant, or, following the Participant’s death, to the
Participant’s Successor-in-Interest.

 

8. Interest.

No interest shall be paid or allowed with respect to Payroll Deductions paid
into the Plan or credited to any Participant’s Account.

 

9. Shares.

(a) Maximum Number of Shares; Adjustments. Subject to adjustment as provided in
this Paragraph 9, not more than 4,600,000 Shares in the aggregate may be issued
pursuant to the Plan pursuant to Offerings under the Plan. Shares delivered
pursuant to the Plan may, at the Company’s option, be either treasury Shares or
Shares originally issued for such purpose. In the event that Shares are changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company, whether through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split-up or other
substitution of securities of the Company, the Board or the Committee shall make
appropriate equitable anti-dilution adjustments to the number and class of
shares of stock available for issuance under the Plan, to the number and class
of shares of stock subject to outstanding Offerings and to the Purchase Price.
Any reference to the Purchase Price in the Plan and in any related documents
shall be a reference to the Purchase Price as so adjusted. Any reference to the
term “Shares” in the Plan and in any

 

-8-



--------------------------------------------------------------------------------

related documents shall be a reference to the appropriate number and class of
shares of stock available for issuance under the Plan, as adjusted pursuant to
this Paragraph 9. The Board’s or the Committee’s adjustment shall be effective
and binding for all purposes of this Plan. All Shares issued pursuant to the
Plan shall be validly issued, fully paid and nonassessable.

(b) Participant’s Interest in Shares. A Participant shall have no interest in
Shares offered under the Plan until Shares are credited to the Participant’s
Brokerage Account.

(c) Crediting of Shares to Brokerage Account. Shares purchased under the Plan
shall be credited to the Participant’s Brokerage Account as soon as practicable
following the Offering Termination Date.

(d) Restrictions on Purchase. The Board or the Committee may, in its discretion,
require as conditions to the purchase of any Shares under the Plan such
conditions as it may deem necessary to assure that such purchase of Shares is in
compliance with applicable securities laws.

(e) Restrictions on Sale of Shares. The Board or the Committee may, in its
discretion, require as conditions to the sale of any Shares credited to
Participants’ Brokerage Accounts under the Plan (i) such conditions as it may
deem necessary to assure that such sale of Shares is in compliance with
applicable securities laws and (ii) a minimum holding period (not to exceed one
year) following the purchase of Shares before Shares credited to Participants’
Brokerage Accounts may be sold or otherwise transferred, provided that such
holding period, if any, shall not apply to Shares applied to pay withholding
taxes pursuant to Paragraph 11 or to Shares credited to the Brokerage Account of
a Participant who has terminated employment on account of death or disability.

 

10. Expenses.

The Participating Companies shall pay all fees and expenses incurred (excluding
individual Federal, state, local or other taxes) in connection with the Plan. No
charge or deduction for any such expenses will be made to a Participant upon the
termination of his or her participation under the Plan or upon the distribution
of certificates representing Shares purchased with his or her Payroll
Deductions.

 

11. Taxes.

The Participating Companies shall have the right to withhold from each
Participant’s Compensation an amount equal to all federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the purchase of Shares under the Plan and in
connection with the sale of Shares acquired under the Plan. The Company’s
obligation to make any delivery or transfer of Shares shall be conditioned on
the Participant’s compliance, to the Company’s satisfaction, with any
withholding requirement.

 

-9-



--------------------------------------------------------------------------------

Any tax liabilities incurred in connection with a Participant’s participation in
the Plan may, to the extent such liabilities cannot be satisfied in full by
withholding cash payable in connection with a taxable event, be satisfied by
withholding a portion of the Shares otherwise creditable under the Plan having a
Fair Market Value approximately equal to the minimum amount of taxes required to
be withheld under applicable law.

 

12. Plan and Contributions Not to Affect Employment.

The Plan shall not confer upon any Eligible Employee any right to continue in
the employ of the Participating Companies.

 

13. Administration.

The Plan shall be administered by the Committee. The Board and the Committee
shall have authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
deemed necessary or advisable in administering the Plan, with or without the
advice of counsel. The Committee may delegate its administrative duties, subject
to its review and supervision, to the appropriate officers and employees of the
Company. The determinations of the Board and the Committee on the matters
referred to in this Paragraph 13 shall be conclusive and binding.

 

14. Amendment and Termination.

The Board or the Committee may terminate the Plan at any time and may amend the
Plan from time to time in any respect; provided, however, that upon any
termination of the Plan, all Shares or Payroll Deductions (to the extent not yet
applied to the purchase of Shares) under the Plan shall be distributed to the
Participants, provided further, that no amendment to the Plan shall affect the
right of any Participant to receive his or her proportionate interest in the
Shares or his or her Payroll Deductions (to the extent not yet applied to the
purchase of Shares) under the Plan, provided further that the Company may seek
shareholder approval of the Plan or any amendment to the Plan if such approval
is determined to be required by or advisable under the regulations of the
Securities and Exchange Commission or the Internal Revenue Service, the rules of
any stock exchange or system on which the Shares are listed or other applicable
law or regulation, and provided further that the Board or the Committee may
condition the effectiveness of any Election Form on such shareholder approval.

 

15. Effective Date.

The Plan was originally adopted on January 29, 2011. The first Offering Period
under the Plan commenced on July 1, 2011. The Effective Date of this amendment
and restatement of the Plan is January 1, 2016.

 

16. Government and Other Regulations.

(a) In General. The purchase of Shares under the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

 

-10-



--------------------------------------------------------------------------------

(b) Securities Law. The Committee shall have the power to make each Offering
under the Plan subject to such conditions as it deems necessary or appropriate
to comply with the then-existing requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including Rule
16b-3 (or any similar rule) promulgated by the Securities and Exchange
Commission thereunder.

 

17. Non-Alienation.

No Participant shall be permitted to assign, alienate, sell, transfer, pledge or
otherwise encumber his right to purchase Shares under the Plan prior to time
that Shares are credited to the Participant’s Brokerage Account. Any attempt at
assignment, alienation, sale, transfer, pledge or other encumbrance shall be
void and of no effect.

 

18. Notices.

Any notice required or permitted hereunder shall be sufficiently given only if
delivered personally, telecopied, or sent by first class mail, postage prepaid,
and addressed:

If to the Company:

Comcast Corporation

One Comcast Center

1701 JFK Boulevard

Philadelphia, PA 19103

Fax: 215-286-7794

Attention: General Counsel

Or any other address provided pursuant to notice provided by the Committee.

If to the Participant:

At the address on file with the Participating Company from time to time, or to
such other address as either party may hereafter designate in writing (or via
such other means of communication permitted by the Committee) by notice
similarly given by one party to the other.

 

19. Successors.

The Plan shall be binding upon and inure to the benefit of any successors or
assigns of the Company.

 

20. Severability.

If any part of this Plan shall be determined to be invalid or void in any
respect, such determination shall not affect, impair, invalidate or nullify the
remaining provisions of this Plan which shall continue in full force and effect.

 

-11-



--------------------------------------------------------------------------------

21. Acceptance.

The election by any Eligible Employee to participate in this Plan constitutes
his or her acceptance of the terms of the Plan and his or her agreement to be
bound hereby.

 

22. Applicable Law.

This Plan shall be construed in accordance with the laws of the Commonwealth of
Pennsylvania, to the extent not preempted by applicable Federal law.

Executed on the 14th day of October, 2015.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

-12-